FOURTH DIVISION
                                 DILLARD, P. J.,
                           DOYLE, P. J., and MERCIER, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                       June 23, 2020



In the Court of Appeals of Georgia
 A18A0193. LANGLEY v. MP SPRING LAKE, LLC.

       DILLARD, Presiding Judge.

       In Langley v. MP Spring Lake, LLC,1 the Supreme Court of Georgia reversed

this Court’s opinion in Langley v. MP Spring Lake, LLC.2 Accordingly, we vacate our

prior opinion, and we adopt the opinion of the Supreme Court. The judgment of the

trial court is reversed.

       Judgment reversed. Doyle, P. J., and Mercier, J., concur.




       1
           307 Ga. 321 (834 SE2d 800) (2019).
       2
           345 Ga.App. 739 (813 SE2d 441) (2018).